UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1688



JEMMY FERSN SEKEON; STEVEN HENNRY SEKEON,


                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-192-592; A97-624-168)


Submitted:   December 16, 2005            Decided:   January 19, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alex Chanthunya, Silver Spring, Maryland, for Petitioners. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Carol Federighi, Senior Litigation Counsel,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jemmy Fersn Sekeon and Steven Hennry Sekeon, brothers,

are natives and citizens of Indonesia.     The Sekeons petition for

review of a decision by the Board of Immigration Appeals (Board)

affirming the immigration judge’s order denying their request for

asylum, withholding of removal, and protection under the Convention

Against Torture.*   They claim that the Board erred in affirming the

immigration judge’s denial of their applications for withholding of

removal. “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”   Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

Based on our review of the record, we find that substantial

evidence supports the Board’s decision that the Sekeons have failed

to meet this standard.      Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                    PETITION DENIED




     *
      The Sekeons do not challenge the Board’s denial of the asylum
claim as untimely or the denial of protection under the Convention
Against Torture.

                                - 2 -